Exhibit 10.1

AMENDMENT NO. 5

THIS AMENDMENT NO. 5, dated as of September 3, 2014 (this “Amendment”), of the
Credit Agreement referenced below by and among HURON CONSULTING GROUP INC., a
Delaware corporation, as Borrower, the Guarantors identified herein, and BANK OF
AMERICA, N.A., as Administrative Agent for and on behalf of the Lenders.
Capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.

W I T N E S S E T H

WHEREAS, a $450 million credit facility consisting of a $247.5 million revolving
credit facility and a $202.5 million term loan facility has been established in
favor of the Borrower pursuant to the terms of that certain Amended and Restated
Credit Agreement dated as of April 14, 2011 (as amended and modified, the
“Credit Agreement”) by and among Huron Consulting Group Inc., a Delaware
corporation, as Borrower, certain subsidiaries of Huron Consulting Group Inc.,
as Guarantors, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent and Collateral Agent;

WHEREAS, the Borrower has requested amendment of the Credit Agreement in certain
respects; and

WHEREAS, the Lenders have agreed to the requested amendments on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Consent to Convertible Bond Transaction. The Borrower plans to issue
up to $250 million in Permitted Convertible Indebtedness, and Permitted Bond
Hedge Transactions and Permitted Warrant Transactions relating thereto (each as
hereinafter defined). Consent is hereby given to the issuance of such Permitted
Convertible Indebtedness, and Permitted Bond Hedge Transactions and Permitted
Warrant Transactions relating thereto, as hereinafter provided.

Section 2. Amendment. The Credit Agreement is amended in the following respects:

2.1. In Section 1.01 (Defined Terms) the following terms are amended or added to
read as follows:

“Amendment No. 5” means Amendment No. 5, dated as of September 3, 2014, to this
Credit Agreement.

“Amendment No. 5 Effective Date” means September 3, 2014.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than one year from the date of



--------------------------------------------------------------------------------

acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any commercial paper and
variable or fixed rate notes issued by, or guaranteed by, any domestic
corporation rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s and maturing within six months of
the date of acquisition, (d) repurchase agreements entered into by any Person
with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

“Change of Control” means the occurrence of any of the following events: (a) any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (the “Act”), shall acquire beneficial ownership
(within the meaning of Rule 13d-3 promulgated under such Act) of more than
twenty-five percent (25%) of the outstanding securities (on a fully diluted
basis and taking into account any securities or contract rights exercisable,
exchangeable or convertible into equity securities) of the Borrower having
voting rights in the election of directors under normal circumstances; (b) a
majority of the members of the Board of Directors of the Borrower shall cease to
be Continuing Members; (c) the Borrower shall cease to, directly or indirectly,
own and control sixty-six percent (66%) of each class of the outstanding Capital
Securities of any Wholly-Owned Domestic Subsidiary; or (d) the occurrence of a
“change of control”, “fundamental change” or similar occurrence in respect of
Permitted Convertible Indebtedness, Permitted Bond Hedge Transactions or
Permitted Warrant Transactions and giving rise to a right to payment or purchase
prior to scheduled maturity or an exercise of rights and remedies thereunder or
in respect thereof. For purposes of the foregoing, “Continuing Member” means a
member of the Board of Directors of the Borrower who either (i) was a member of
the Borrower’s Board of Directors on the day before the Closing Date and has
been such continuously thereafter or (ii) became a member of such Board of
Directors after the day before the Closing Date and whose election or nomination
for election was approved by a vote of the majority of the Continuing Members
then members of the Borrower’s Board of Directors.

“Consolidated Fixed Charges” means, for any period for the Borrower and its
Subsidiaries, the sum of (a) the cash portion of Consolidated Interest Expense
(excluding any amounts paid as financing or amendment fees or expenses), plus
(b) scheduled principal payments made on Consolidated Funded Debt, plus (c) rent
and lease expense in accordance with GAAP, plus (d) the aggregate amount of
Restricted Payments (but excluding, in any event, for purposes hereof, the
upfront premiums payable in respect of the Permitted Bond Hedge Transactions and
any share repurchases by the Borrower) actually paid in cash during the period
to Persons other than the Borrower or any domestic Wholly-Owned Subsidiary, in
each case on a consolidated basis determined in accordance with GAAP. Except as
otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.

“Consolidated Funded Debt” means Funded Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP. For the
avoidance of doubt, “Consolidated Funded Debt” shall not include Permitted Bond
Hedge Transactions or Permitted Warrant Transactions.

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter,
the ratio of (i) the difference of Consolidated Funded Debt minus, for the
period from the Amendment No. 5 Effective Date through September 30, 2015, but
only for such period, unrestricted cash and Cash Equivalents (which

 

2



--------------------------------------------------------------------------------

shall not include amounts on deposit in respect of the discharge or defeasance
of Indebtedness) on deposit with the Administrative Agent or Lenders in excess
of $25 million on such date, to (ii) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending as of such day.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
For the avoidance of doubt, “Equity Interests” shall not include Permitted
Convertible Indebtedness or Permitted Warrant Transactions.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all obligations in respect of the deferred purchase price of property or
services (including all earn-out obligations, whether or not contingent,
regardless of treatment under GAAP, but excluding trade accounts payable in the
ordinary course of business);

(d) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(e) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person;

provided, however, that for the avoidance of doubt, “Indebtedness” shall not
include Permitted Bond Hedge Transactions or Permitted Warrant Transactions.

“Obligations” means, with respect to each Loan Party, without duplication,
(a) all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) all obligations under any Swap Contract between the
Borrower or any of its Subsidiaries, on the one hand, and any Lender or
Affiliate of a Lender, on the other hand, to the extent permitted hereunder and
(c) all obligations under any Treasury Management Agreement between the Borrower
or any of its Subsidiaries, on the one hand, and any Lender or Affiliate of a
Lender, on the other hand; provided, however, that (i) the “Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor, and (ii) for the avoidance of doubt, “Obligations” shall not include
Permitted Convertible Indebtedness, Permitted Bond Hedge Transactions or
Permitted Warrant Transactions.

 

3



--------------------------------------------------------------------------------

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Default or Event of Default
shall exist immediately before or immediately after giving effect thereto on a
Pro Forma Basis, (b) the property acquired (or the property of the Person
acquired) in such Acquisition is used or useful in the same or a similar line of
business as the Borrower and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof), (c) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (d) the Consolidated Leverage Ratio shall be at least
0.25 times less than (at least one-quarter turn inside) the maximum Consolidated
Leverage Ratio then in effect under Section 8.11(b) after giving effect thereto
on a Pro Forma Basis, (e) in the case of any Acquisition, or series of related
Acquisitions, with Acquisition Consideration in excess of $30 million the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that the Loan Parties will be in compliance with the
financial covenants set forth in Section 8.11 as of the end of the period of the
four fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b) after giving effect to
such Acquisition on a Pro Forma Basis, (f) the representations and warranties
made by the Loan Parties in each Loan Document shall be true and correct in all
material respects at and as if made as of the date of such Acquisition (after
giving effect thereto), and (g) if such transaction involves the purchase of an
interest in a partnership between any Loan Party as a general partner and
entities unaffiliated with the Borrower as the other partners, such transaction
shall be effected by having such equity interest acquired by a corporate holding
company directly or indirectly wholly-owned by such Loan Party newly formed for
the sole purpose of effecting such transaction.

“Permitted Bond Hedge Transactions” means any call or capped call option (or
substantively equivalent derivative transaction) relating to Borrower’s common
stock (or other securities or property following a merger event or other change
of the common stock of Borrower) purchased by Borrower in connection with the
issuance of any Permitted Convertible Indebtedness; provided that the purchase
price for such Permitted Bond Hedge Transactions, less the proceeds received by
Borrower from the sale of any related Permitted Warrant Transactions, does not
exceed the net proceeds received by Borrower from the issuance of such Permitted
Convertible Indebtedness in connection with such Permitted Bond Hedge
Transactions.

“Permitted Convertible Indebtedness” means indebtedness of Borrower that is
convertible into common stock of Borrower (or other securities or property
following a merger event or other change of the common stock of Borrower) and/or
cash (in an amount determined by reference to the price of such common stock).

“Permitted Warrant Transactions” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of Borrower) sold by Borrower
substantially concurrently in connection with any purchase by Borrower of a
related Permitted Bond Hedge Transactions.

“Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the Consolidated Leverage Ratio (including for purposes of
determining the applicable pricing level for the “Applicable Percentage”), that
such transaction shall be deemed to have occurred as of the first day of the
period of four consecutive fiscal quarters ending as of the end of the most
recent fiscal quarter for which annual or quarterly financial statements shall
have been delivered in accordance with the provisions hereof. Further, for
purposes of making calculations on a Pro Forma Basis hereunder, (a) in the case
of

 

4



--------------------------------------------------------------------------------

Dispositions and Recovery Events, (i) income and cash flow statement items
(whether positive or negative) attributable to the property, entities or
business units that are the subject thereof shall be excluded to the extent
relating to any period prior to the date of such transaction, and (ii) Funded
Indebtedness paid or retired in connection therewith shall be deemed to have
been paid and retired as of the first day of the applicable period; (b) in the
case of any Acquisition, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject thereof shall be included to the extent relating to any period prior to
the date thereof and (ii) Funded Indebtedness incurred in connection therewith
shall be deemed to have been incurred as of the first day of the applicable
period (provided that interest expense need not be imputed for the applicable
period); and (c) in the case of incurrence of Funded Indebtedness hereunder, the
Funded Indebtedness shall be deemed to have been incurred as of the first day of
the applicable period (provided that interest expense need not be imputed for
the applicable period).

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Person, (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment, (c) the initial premium amount for a Permitted Bond
Hedge Transaction and the sales proceeds from a Permitted Warrant Transaction in
connection with Permitted Convertible Indebtedness, taken together as a single
transaction, on a net basis, (d) any payment made in cash to holders of
Permitted Convertible Indebtedness in excess of the original principal (or
notional) amount thereof and interest on such excess amount, unless and to the
extent that a corresponding amount is received in cash (whether through a direct
cash payment or a settlement in shares of stock that are immediately sold for
cash) substantially contemporaneously from the other parties to a Permitted Bond
Hedge Transaction relating to such Permitted Convertible Indebtedness, and
(e) any cash payment made in connection with the settlement of a Warrant
Transaction solely to the extent the Borrower has the option of satisfying such
payment obligation through the issuance of shares of common stock.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that,
for the avoidance of doubt, “Swap Contract” shall not include any Permitted
Convertible Indebtedness, Permitted Bond Hedge Transactions or Permitted Warrant
Transactions.

2.2. Section 1.03(c) is amended to read as follows:

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that:

 

5



--------------------------------------------------------------------------------

(i) all calculations of the Consolidated Leverage Ratio (and its components)
(including for purposes of determining applicable pricing level for the
Applicable Percentage) shall be made on a Pro Forma Basis giving effect to
Acquisitions, Dispositions and Recovery Events occurring during the applicable
period;

(ii) all references herein to consolidated financial statements of the Borrower
and its Subsidiaries or to the determination of any amount for the Borrower and
its Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein;

(iii) all Indebtedness shall be carried at 100% of the outstanding principal
amount thereof regardless whether GAAP may permit any such Indebtedness to be
carried at some lesser amount under FASB ASC 825 and FASB ASC 470-20 or
otherwise; and

(iv) for purposes of all calculations hereunder, the principal amount of
Permitted Convertible Indebtedness shall be the outstanding principal (or
notional) amount thereof, valued at par.

2.3. Section 7.01 is amended to read as follows:

7.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within ninety days after the end of
each fiscal year or, if earlier, 15 days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC)),
commencing with the fiscal year ending December 31, 2011, consolidated financial
statements for the Borrower and its Subsidiaries, including a balance sheet as
at the end of such fiscal year, and the related statements of income or
operations, changes in cash flows and changes in shareholders’ equity (on a
consolidated basis only) for such fiscal year, all in reasonable detail and
prepared in accordance with GAAP, and in the case of such consolidated
statements, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within, forty-five days after the end
of each of the first three fiscal quarters (or, if earlier, 5 days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), commencing with the fiscal quarter ending March 31,
2011, consolidated financial statements for the Borrower and its Subsidiaries,
including a balance sheet as at the end of such fiscal quarter, and the related
statements of income or operations, changes in cash flows and changes in
shareholders’ equity (on a consolidated basis only) for the fiscal quarter and
portion of the fiscal year then ended, all in reasonable detail and in the case
of such consolidated statements certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition,

 

6



--------------------------------------------------------------------------------

results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

2.4. Section 8.02(k) is amended to read as follows:

(k) Investments consisting of (i) Swap Contracts permitted by Section 8.03(d)
and (ii) Permitted Bond Hedge Transactions and Permitted Warrant Transactions
entered into in connection with Permitted Convertible Indebtedness;

2.5. Section 8.03 (Indebtedness) is amended to read as follows:

8.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness set forth in Schedule 8.03 and renewals, refinancings and
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such renewal, refinancing or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
material terms taken as a whole of such renewal, refinancing or extension are
not materially less favorable to the Loan Parties and their Subsidiaries than
the terms of the Indebtedness being renewed, refinanced or extended;

(c) intercompany Indebtedness permitted under Section 8.02;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness shall not exceed
$10 million at any one time outstanding; and (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed;

(f) contingent liabilities relating to customary indemnification obligations in
favor of sellers and purchasers in respect of Acquisitions and Dispositions
permitted hereunder;

 

7



--------------------------------------------------------------------------------

(g) deferred purchase price obligations (including earn-out payments) in respect
of Permitted Acquisitions;

(h) Indebtedness acquired or assumed in connection with an Acquisition permitted
hereunder, provided that (i) the Indebtedness was not was not incurred in
connection with or in anticipation of such Acquisition, and (ii) no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto on a Pro Forma Basis;

(i) unsecured Permitted Convertible Indebtedness in an original (or notional)
aggregate principal amount not to exceed $250 million, and Permitted Bond Hedge
Transactions and Permitted Warrant Transactions relating thereto; provided that
(i) no Default or Event of Default shall exist immediately before or immediately
after giving effect thereto on a Pro Forma Basis, and (ii) the Borrower shall
deliver a certificate from a Responsible Officer in form and detail reasonably
satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving effect
thereto on a Pro Forma Basis;

(j) unsecured Indebtedness for borrowed money of the Borrower in an aggregate
principal amount not to exceed $150 million, provided that (i) no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto on a Pro Forma Basis, (ii) the Borrower shall deliver a
certificate from a Responsible Officer in form and detail reasonably
satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving effect
thereto on a Pro Forma Basis, and (iii) the covenants, terms and conditions of
such Indebtedness shall not be more restrictive, in any material respect, than
the covenants, terms and conditions hereunder;

(k) Guarantees with respect to Indebtedness permitted under this Section 8.03;

(l) Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, appeal bonds or similar obligations incurred in the ordinary
course of business;

(m) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument, in each case, drawn against
insufficient funds in the ordinary course of business, provided, that such
Indebtedness is extinguished within 5 Business Days of its incurrence;

(n) Indebtedness incurred in favor of insurance companies (or their financing
affiliates) in connection with financing of insurance premiums; provided that
the total of all such Indebtedness shall not exceed the aggregate amount of such
unpaid insurance premiums;

(o) other Indebtedness not specified above, provided, that the principal amount
of such Indebtedness does not exceed $5 million in the aggregate at any time
outstanding.

2.6. Section 8.06 (Restricted Payments) is amended to read as follows:

8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary may declare and make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

8



--------------------------------------------------------------------------------

(b) the Borrower and its Subsidiaries may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;
and

(c) the Borrower may make payments required under and in respect of the
Permitted Convertible Indebtedness, and Permitted Bond Hedge Transactions and
Permitted Warrant Transactions relating thereto; and

(d) the Borrower may declare and make other Restricted Payments; provided that
(i) no Default or Event of Default shall exist immediately before or immediately
after giving effect thereto on a Pro Forma Basis, (ii) the Borrower shall
deliver a certificate from a Responsible Officer in form and detail reasonably
satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving effect
thereto on a Pro Forma Basis, and (iii) the aggregate amount of such Restricted
Payments shall not exceed an amount equal to the sum of (A) $50,000,000 plus
(B) 50% of cumulative Consolidated Net Income from the Closing Date, plus
(C) 50% of the Net Cash Proceeds from Equity Issuances after the Closing Date.

Notwithstanding anything to the contrary above or elsewhere contained herein,
the entry into (including any payments of premiums in connection therewith),
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption, settlement or early termination or
cancellation of (whether in whole or in part and including by netting or
set-off) (in each case, whether in cash, common or other securities or
property), any Permitted Convertible Indebtedness, any Permitted Bond Hedge
Transactions and any Permitted Warrant Transactions are not prohibited, limited
or constrained hereunder.

2.7. Section 9.01(e) is amended to read as follows:

(e) Cross-Default. (i) The Borrower or any of its Subsidiaries fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness;
(ii) the Borrower or any of its Subsidiaries fails to observe or perform any
other agreement or condition relating to any Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness to be
made, prior to its stated maturity; (iii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from
(A) any event of default under such Swap Contract as to which the Borrower or
any of its Subsidiaries is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any of its Subsidiaries is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than $15,000,000; or
(iv) there occurs under any Permitted Bond Hedge Transactions or Permitted
Warrant Transactions an Early Termination Date (as defined therein) resulting
from any event of default thereunder as to which the Borrower

 

9



--------------------------------------------------------------------------------

or any of its Subsidiaries is the Defaulting Party (as defined therein) and the
termination value owed by the Borrower or such Subsidiary as a result thereof,
taken together, is greater than $15,000,000; or

Section 3. Representations and Warranties, No Default. Each of the Loan Parties
hereby represents and warrants that as of the effective date of this Amendment,
(i) no Default or Event of Default exists and is continuing, and (ii) all
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof, as though made on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date.

Section 4. Effectiveness. This Amendment shall become effective on the date that
the following conditions have been satisfied:

4.1. Consents. The Administrative Agent shall have received (a) signed consents
to this Amendment from the Required Lenders, and (b) executed signature pages
hereto from each Loan Party;

4.2. Fees and Expenses. The Administrative Agent shall have received all fees
required to be paid, and all expenses (including the reasonable fees and
expenses of legal counsel), on or before the Amendment No. 5 Effective Date;

4.3. Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion from Barnes & Thornburg, LLP, counsel to the Loan Parties,
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent; and

4.4. Closing Certificates. The Administrative Agent shall have received from the
Loan Parties certified copies of resolutions and Organization Documents, or “no
change” certifications from the deliveries made on the Closing Date, and updated
incumbency certificates and specimen signatures, as appropriate.

Section 5. Guarantor Acknowledgment. Each Guarantor acknowledges and consents to
all of the terms and conditions of this Amendment, affirms its Guaranteed
Obligations under and in respect of the Loan Documents and agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge any Guarantor’s obligations under the Loan Documents, except
as expressly set forth therein.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 7. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

Section 8. Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen PLLC.

 

10



--------------------------------------------------------------------------------

Section 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent, the Swing Line Lender or the L/C Issuer,
in each case under the Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Collateral Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the effective date hereof, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.

[Signature pages follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:  

HURON CONSULTING GROUP INC.,

a Delaware corporation

  By:  

 /s/ C. Mark Hussey

  Name:   C. Mark Hussey   Title:   EVP, COO, CFO and Treasurer
GUARANTORS:          

HURON CONSULTING GROUP HOLDINGS LLC,

a Delaware limited liability company

  By:  

 /s/ C. Mark Hussey

  Name:   C. Mark Hussey   Title:   EVP, COO, CFO and Treasurer  

HURON CONSULTING SERVICES LLC,

a Delaware limited liability company

  By:  

 /s/ C. Mark Hussey

  Name:   C. Mark Hussey   Title:   EVP, COO, CFO and Treasurer  

HURON MANAGEMENT SERVICES LLC,

formerly known as WELLSPRING MANAGEMENT SERVICES LLC, a Delaware limited
liability company

  By:  

 /s/ C. Mark Hussey

  Name:   C. Mark Hussey   Title:   EVP, COO, CFO and Treasurer  

HURON DEMAND LLC,

a Delaware limited liability company

  By:  

 /s/ C. Mark Hussey

  Name:   C. Mark Hussey   Title:   EVP, COO, CFO and Treasurer  

HURON TECHNOLOGIES INC.,

a Delaware corporation

  By:  

 /s/ C. Mark Hussey

  Name:   C. Mark Hussey   Title:   EVP, COO, CFO and Treasurer

AMENDMENT NO. 5

HURON CONSULTING GROUP INC.



--------------------------------------------------------------------------------

 

LEGALSOURCE LLC,

a Delaware limited liability company

  By:  

 /s/ C. Mark Hussey

  Name:   C. Mark Hussey   Title:   EVP, COO, CFO and Treasurer

AMENDMENT NO. 5

HURON CONSULTING GROUP INC.



--------------------------------------------------------------------------------

ADMINISTRATIVE        

AGENT:

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

  By:  

 /s/ Maria A. McClain

  Name:   Maria A. McClain   Title:   Vice President

AMENDMENT NO. 5

HURON CONSULTING GROUP INC.